                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8       SVGRP LLC, et al.,                                 Case No.16-cv-07302-VKD
                                                         Plaintiffs,
                                   9
                                                                                              ORDER GRANTING IN PART AND
                                                   v.                                         DENYING IN PART DEFENDANTS’
                                  10
                                                                                              MOTION FOR SUMMARY
                                  11       SOWELL FINANCIAL SERVICES, LLC,                    JUDGMENT
                                           et al.,
                                  12                                                          Re: Dkt. No. 44
Northern District of California




                                                         Defendants.
 United States District Court




                                  13

                                  14            This litigation arises out of a failed partnership between the parties, all of whom are or

                                  15   were in the business of advising clients about financial investments. Asserting diversity

                                  16   jurisdiction under 28 U.S.C. § 1332, plaintiffs SVGRP, LLC (“SVGRP”) and Concert Wealth

                                  17   Management, Inc. (“Concert”) sued defendants Sowell Financial Services, LLC (“Sowell

                                  18   Financial”) and William Sowell for alleged breach of contract, fraud, slander/libel, and unfair

                                  19   business practices. They claim that Sowell Financial entered into a Master Services Agreement

                                  20   (“Master Agreement”) with SVGRP to reap the benefits of a transfer of Concert’s advisor

                                  21   representatives and assets, with no intent of following through with its own contractual

                                  22   obligations.

                                  23            Defendants now move for summary judgment on all claims for relief. Plaintiffs oppose the

                                  24   motion. Upon consideration of the moving and responding papers, as well as the oral arguments

                                  25   presented, the Court grants defendants’ motion for summary judgment in part and denies it in

                                  26   part.1

                                  27
                                       1
                                         All parties have expressly consented that all proceedings in this matter may be heard and finally
                                  28
                                       adjudicated by a magistrate judge. 28 U.S.C. § 636(c); Fed. R. Civ. P. 73.
                                       I.     BACKGROUND
                                   1
                                              Unless otherwise indicated, the following facts are not disputed.
                                   2
                                              Concert was a Registered Investment Advisor (“RIA”) with the Securities Exchange
                                   3
                                       Commission (“SEC”) and provided regulatory services, as well as back office and technical
                                   4
                                       support, to multiple investment advisor representatives (“Advisors”), all of whom were registered
                                   5
                                       with Concert.
                                   6
                                              Concert considered client accounts to belong to an Advisor’s book of business. Dkt. No.
                                   7
                                       44-1 ¶ 8, Ex. G at 48:7-49:2. Concert generated revenues through fees paid by the Advisors’
                                   8
                                       clients, with the fees being either an agreed-upon amount or a percentage of the value of a client’s
                                   9
                                       assets under management. Id. ¶ 4, Ex. C at 10:1-16. The Advisors’ client funds were held by
                                  10
                                       financial custodians, such as Fidelity. As discussed at oral argument, the parties appear to agree
                                  11
                                       that in a typical fee arrangement between an advisor and an RIA, the RIA collects the fees from
                                  12
Northern District of California




                                       the end client, distributes perhaps 80-90% of those fees to the advisor managing that client’s
 United States District Court




                                  13
                                       assets, and keeps the remainder.
                                  14
                                              Around July 2016, the SEC issued an order instituting cease-and-desist proceedings and
                                  15
                                       imposing sanctions with respect to Concert and one of its principals, Felipe Luna. Id. ¶ 6, Ex. E.
                                  16
                                       Later that same month, Fidelity notified Concert of Fidelity’s decision to terminate its relationship
                                  17
                                       with Concert, and gave Concert 60 days to transfer its Fidelity client accounts to a new custodian.
                                  18
                                       Id. ¶ 12, Ex. I. According to plaintiffs, at that time, Concert Advisors using the Fidelity platform
                                  19
                                       managed client funds of approximately $700 million. Dkt. No. 45-2 ¶ 3. Concert decided to focus
                                  20
                                       on its back office and technical support services for its Advisors and began searching for a partner
                                  21
                                       that could provide the Advisors with the regulatory oversight Fidelity required. Id.
                                  22
                                              In August 2016, Concert identified Sowell Financial, an RIA based in Arkansas, as a
                                  23
                                       potential partner. At that time, Sowell Financial had approximately $500 million in assets under
                                  24
                                       management. Id. ¶ 4. The parties began negotiating an arrangement whereby Concert would
                                  25
                                       create a new entity to provide the Advisors with back office and technical support, including the
                                  26
                                       use of certain software known as “Omniscient,” and Sowell Financial would provide the Advisors
                                  27
                                       with regulatory services. Additionally, Sowell Financial says that because it did not wish to
                                  28
                                                                                         2
                                   1   jeopardize its own relationship with Fidelity, defendants did not want Concert and Mr. Luna to be

                                   2   involved in the ownership, management, or operation of the venture and considered this a material

                                   3   condition for any agreement. Dkt. No. 44-2 ¶ 4; see also Dkt. No. 44-1 ¶ 4, Ex. C at 43:18-21.

                                   4          To that end, Concert’s principals created a separate entity, SVGRP, to provide back office

                                   5   and technical support to the Advisors. Dkt. No. 19 ¶ 11; Dkt. No. 44-1 ¶ 4, Ex. C at 34:1-7; Dkt.

                                   6   No. 44-2 ¶ 5. The “Recitals” section of what became the Master Agreement indicates that the

                                   7   contract was meant to memorialize the terms of SVGRP’s provision of those services to those

                                   8   Advisors for whom Sowell Financial would provide regulatory services. Dkt. No. 44-2 ¶ 19, Ex.

                                   9   T. It was anticipated that SVGRP would be a Florida limited liability company, and that one of

                                  10   Concert’s employees, Keith Krueger, would be SVGRP’s owner and manager. Dkt. No. 45-2 ¶ 8.

                                  11   However, shortly before the Master Agreement was signed, Mr. Krueger left his employment with

                                  12   Concert. Id. SVGRP was instead made a California limited liability company, and another
Northern District of California
 United States District Court




                                  13   Concert employee, Erik Schei, ultimately became SVGRP’s sole owner and manager. Dkt. No.

                                  14   44-1 ¶ 8, Ex. G at 8:10-17; Dkt. No. 45-2 ¶ 8.

                                  15          Meanwhile, the parties continued to negotiate the Master Agreement’s terms and

                                  16   exchanged several drafts. However, due to the time constraints imposed by Fidelity’s 60-day

                                  17   period to complete the transfer of regulatory services, Advisors began to transition from Concert

                                  18   to Sowell Financial in September 2016 before the Master Agreement was executed.2 Dkt. No. 44-

                                  19   2 ¶ 9. Of the 60 Advisors who ultimately transitioned to Sowell Financial, 31 signed agreements

                                  20   with Sowell Financial before the Master Agreement was completed. Id. However, plaintiffs note

                                  21   that Concert did not transfer any assets under management to Sowell Financial until after the

                                  22   Master Agreement was signed. Dkt. No. 45-2 ¶ 7.

                                  23          The Master Agreement was executed on September 26, 2016 by SVGRP and Sowell

                                  24   Financial. Dkt. No. 44-2 ¶ 19, Ex. T. Section 3 of the contract addresses the compensation

                                  25   Sowell Financial would pay to SVGRP:

                                  26
                                  27

                                  28
                                       2
                                        Plaintiffs seem to contend that defendants actually were in a rush to obtain Concert’s Advisors
                                       and assets under management. Dkt. No. 44-1 ¶ 3, Ex. B at 8:18-9:3.
                                                                                        3
                                   1                  3. Compensation. In exchange for the Services provided hereunder,
                                                      [Sowell Financial] shall pay to [SVGRP] a percentage of fees,
                                   2                  commissions, or payments that it receives from [Advisors] pursuant
                                                      to the [Sowell Financial/Advisor] agreements entered into [sic] the
                                   3                  [Advisors] formerly registered with [Concert] as set forth in each
                                                      Statement of Work attached hereto as Exhibit A. Furthermore,
                                   4                  [SVGRP] shall reimburse [Sowell Financial], in connection with each
                                                      [Advisor] previously registered with [Concert], for expenses incurred
                                   5                  which are directly attributable to affiliation and registration with
                                                      [Sowell Financial] including, but not limited to, fees related to
                                   6                  relicensing with state regulatory authorities and fees related to errors
                                                      and omissions insurance.
                                   7

                                   8   Id. (emphasis added). Although this provision references Statements of Work that apparently

                                   9   were meant to be appended as an exhibit to the Master Agreement, it is undisputed that no

                                  10   Statements of Work were ever appended to the signed contract.

                                  11          The Master Agreement also contains an integration clause that provides:

                                  12          11. General Terms and Conditions.
Northern District of California
 United States District Court




                                  13                  a. Entire Agreement; Amendment. This Agreement is intended by
                                                      the Parties to be the full and final expression of their agreement and
                                  14                  shall not be contradicted by evidence of any prior written agreement
                                                      or any oral agreements or representations. The captions in the
                                  15                  Agreement are for reference purposes only. This Agreement may not
                                                      be amended, modified, altered, or changed in any respect whatsoever
                                  16                  except by a further written agreement signed by both Parties. All
                                                      exhibits and documents referenced by this Agreement are made a part
                                  17                  of this Agreement.
                                  18   Id. Additionally, Section 4 of the Master Agreement states that the contract would continue for a

                                  19   term of five years and, as relevant here, could be terminated without cause “by either Party at any

                                  20   time with ninety (90) days advance written notice by one Party to the other Party.” Id.

                                  21          Plaintiffs note that within days of signing the Master Agreement, defendants announced,

                                  22   both publicly and within the company, that Sowell Financial had entered an agreement with

                                  23   SVGRP. Dkt. No. 45-1 ¶ 2, Ex. A at 78:7-13, 80:10-21 & ECF p. 29-34. In one particular

                                  24   announcement directed “To Our Valued Advisor Partners!,” Mr. Sowell wrote, in relevant part:

                                  25                  I’d like to share some exciting news! We are onboarding advisors
                                                      from a ‘beleaguered’ competitor, which has provided a tremendous
                                  26                  opportunity for Sowell Management Services. At the end of the
                                                      day, we anticipate tripling our [assets under management] to over
                                  27                  $1.5 Billion with over 10,000 accounts.
                                  28                  While this is a very exciting opportunity for us, what does it mean
                                                                                         4
                                                      for you? This opportunity has allowed us to contract with the prior
                                   1                  firm’s operations department, which more than doubles our
                                                      operations department, and will provide continuity to those advisors
                                   2                  as they will continue to work with that operations team. In addition,
                                                      they had a capital markets division that we will onboard as well,
                                   3                  increasing our portfolio management lineup, capabilities and
                                                      Thought Leadership.
                                   4
                                                      The additional benefits you will receive are many; this gives us
                                   5                  much better negotiating power with our custodians for transactional-
                                                      based pricing as well as asset-based pricing. We have already been
                                   6                  elevated with Fidelity and TD Ameritrade to higher-level service
                                                      teams and relationship managers. . . .
                                   7

                                   8   Dkt. No. 45-1 ¶ 2, Ex. A at 87:2-14 & ECF p. 35-36.

                                   9          Following the execution of the Master Agreement, Advisors continued to transition to

                                  10   Sowell Financial, and by mid-November 2016, approximately $700 million in client assets were

                                  11   transferred from Concert to Sowell Financial. Dkt. No. 44-2 ¶ 21; Dkt. No. 45-2 ¶ 9. SVGRP

                                  12   claims that for the months of September, October and November, it provided the back office and
Northern District of California
 United States District Court




                                  13   technical support services required by the Master Agreement. And in November 2016, SVGRP

                                  14   sent an invoice to Sowell Financial for services rendered. Dkt. No. 45-2 ¶ 10, Ex. C. That is the

                                  15   sole invoice SVGRP issued in connection with this matter.

                                  16          Defendants claim that by this time, the parties’ relationship had already begun to sour

                                  17   because Mr. Sowell perceived that Mr. Luna and Elizabeth Luna3 were intervening in SVGRP’s

                                  18   operation and management. Dkt. No. 44-2 ¶ 21. Noting Sowell Financial’s work, expense, and

                                  19   risk in connection with the transition, Mr. Sowell emailed Mr. Luna to advise that Sowell

                                  20   Financial would only pay half of SVGRP’s bill. Dkt. No. 45-2 ¶ 11, Ex. D. When Mr. Luna

                                  21   objected, Sowell Financial paid the entire invoiced amount. Id. ¶¶ 12-13.

                                  22          Shortly after, on November 29, 2016, Mr. Sowell sent a letter to SVGRP’s Mr. Schei,

                                  23   advising that Sowell Financial was terminating the Master Agreement pursuant to section 4 of the

                                  24   contract, and that effective immediately, Sowell Financial would no longer accept services from

                                  25   SVGRP. Dkt. No. 44-2 ¶ 24, Ex. W. The letter further noted, “Additionally, considering there

                                  26   were no agreed upon terms in place for compensation, the money sent to SVGRP, LLC for the

                                  27
                                       3
                                  28    The record suggests that Ms. Luna was a Concert advisor. See Dkt. No. 44-1 ¶ 7, Ex. F at 71:16-
                                       72:4.
                                                                                     5
                                   1   November Billing was in error. Please return these funds immediately to: [Sowell Financial].”

                                   2   Id. SVGRP never refunded Sowell Financial’s payment.

                                   3          Plaintiffs contend that having abruptly terminated the Master Agreement shortly after

                                   4   obtaining Concert’s Advisors and assets under management, defendants reaped all the benefits of

                                   5   that contract without fulfilling their end of the bargain. Plaintiffs further contend that defendants

                                   6   had no intention of performing obligations recited in the Master Agreement and that if plaintiffs

                                   7   had known that, plaintiffs would have transferred the Advisors and assets under management to

                                   8   the Institute for Wealth Management, a different RIA to which Concert transferred other advisors

                                   9   and related assets pursuant to an agreement similar to the Master Agreement. Dkt. No. 45-2

                                  10   ¶¶ 14-17. Additionally, plaintiffs claim that defendants then began disparaging Concert, as well as

                                  11   the Lunas, with the aim of harming their reputations and persuading more advisors to join Sowell

                                  12   Financial.
Northern District of California
 United States District Court




                                  13          In plaintiffs’ view, although no Statements of Work were ever appended to the Master

                                  14   Agreement, the parties intended, and defendants fully understood, that Sowell Financial was to

                                  15   pay to SVGRP 100% of the fees Concert previously retained from its advisors for the provision of

                                  16   both regulatory services and office/technical support, less certain expenses. Dkt. No. 19 ¶¶ 15, 19,

                                  17   21, 25. In other words, Sowell Financial would provide the Advisors with regulatory services and

                                  18   give them the same percentage of fees Concert previously had; and, as for the remainder of the

                                  19   fees, there was to be no fee splitting as between Sowell Financial and SVGRP, even though each

                                  20   was now to provide services previously provided by Concert alone. Instead, plaintiffs claim that

                                  21   Sowell Financial benefited from the acquisition of assets under management from Concert

                                  22   (without having to pay for that book of business), resulting in a considerably expanded asset pool

                                  23   and an upgrade in its relationships with businesses like Fidelity.

                                  24          In this lawsuit, SVGRP claims that Sowell Financial breached the Master Agreement by

                                  25   improperly terminating the contract, without giving the required 90 days notice, and by refusing to

                                  26   compensate SVGRP as required by the contract. Additionally, both Concert and SVGRP assert

                                  27   claims for fraud, slander/libel, and unfair business practices against Sowell Financial and Mr.

                                  28   Sowell.
                                                                                         6
                                   1           Defendants now move for summary judgment on all claims for relief. With respect to

                                   2   SVGRP’s contract claim, Sowell Financial contends that SVGRP cannot establish the existence of

                                   3   a valid and enforceable contract because the agreement is missing a material term regarding the

                                   4   compensation to be paid to SVGRP. Defendants further contend that there never was a meeting of

                                   5   the minds on that matter. As for plaintiffs’ fraud claim, defendants argue that plaintiffs do not

                                   6   have sufficient evidence that defendants did not intend to perform obligations recited in the Master

                                   7   Agreement, and that the relief plaintiffs seek is barred by the economic loss rule. Additionally,

                                   8   defendants argue that plaintiffs do not have any evidence to substantiate their claim for

                                   9   slander/libel and that plaintiffs are seeking a remedy that is not available under California’s Unfair

                                  10   Competition Law (“UCL”). For the reasons discussed below, the Court grants defendants’ motion

                                  11   for summary judgment with respect to SVGRP’s contract claim, plaintiffs’ slander/libel claim and

                                  12   plaintiffs’ UCL claim. However, the court grants in part and denies in part defendants’ motion as
Northern District of California
 United States District Court




                                  13   to plaintiffs’ fraud claim.

                                  14   II.     LEGAL STANDARD
                                  15           A motion for summary judgment should be granted if there is no genuine issue of material

                                  16   fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a);

                                  17   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). The moving party bears the initial

                                  18   burden of informing the court of the basis for the motion, and identifying portions of the

                                  19   pleadings, depositions, answers to interrogatories, admissions, or affidavits which demonstrate the

                                  20   absence of a triable issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). In

                                  21   order to meet its burden, “the moving party must either produce evidence negating an essential

                                  22   element of the nonmoving party’s claim or defense or show that the nonmoving party does not

                                  23   have enough evidence of an essential element to carry its ultimate burden of persuasion at trial.”

                                  24   Nissan Fire & Marine Ins. Co., Ltd. v. Fritz Companies, Inc., 210 F.3d 1099, 1102 (9th Cir. 2000).

                                  25           If the moving party meets its initial burden, the burden shifts to the non-moving party to

                                  26   produce evidence supporting its claims or defenses. See Nissan Fire & Marine Ins. Co., Ltd., 210

                                  27   F.3d at 1102. The non-moving party may not rest upon mere allegations or denials of the adverse

                                  28   party’s evidence, but instead must produce admissible evidence that shows there is a genuine issue
                                                                                         7
                                   1   of material fact for trial. See id. A genuine issue of fact is one that could reasonably be resolved

                                   2   in favor of either party. A dispute is “material” only if it could affect the outcome of the suit

                                   3   under the governing law. Anderson, 477 U.S. at 248-49.

                                   4           “When the nonmoving party has the burden of proof at trial, the moving party need only

                                   5   point out ‘that there is an absence of evidence to support the nonmoving party’s case.” Devereaux

                                   6   v. Abbey, 263 F.3d 1070, 1076 (9th Cir. 2001) (quoting Celotex Corp., 477 U.S. at 325). Once the

                                   7   moving party meets this burden, the nonmoving party may not rest upon mere allegations or denials,

                                   8   but must present evidence sufficient to demonstrate that there is a genuine issue for trial. Id.

                                   9   III.    DISCUSSION
                                  10           A.      Breach of Contract4
                                  11           Sowell Financial contends that SVGRP cannot establish the existence of a valid and

                                  12   enforceable contract because the Master Agreement’s terms are not sufficiently definite to give
Northern District of California
 United States District Court




                                  13   rise to a contractual obligation with respect to SVGRP’s compensation. Sowell Financial

                                  14   maintains that there was no meeting of the minds as to what it was to pay SVGRP. SVGRP, on

                                  15   the other hand, insists that the parties understood and intended that Sowell Financial would pay

                                  16   SVGRP 100% of the fees Concert previously retained from its advisors for the provision of both

                                  17   regulatory services and back office/technical support, less certain expenses. And, pointing to

                                  18   extrinsic evidence, SVGRP contends that this is, in fact, what Sowell Financial agreed to do.

                                  19                   1.      Contract Interpretation
                                  20           To establish the existence of a contract, SVGRP must demonstrate mutual assent,

                                  21   sufficiently definite contractual terms, and consideration. Rockridge Trust v. Wells Fargo, N.A.,

                                  22   985 F. Supp. 2d 1110, 1142 (N.D. Cal. 2013). “Consent is not mutual, unless the parties all agree

                                  23   upon the same thing in the same sense.” Cal. Civ. Code § 1580.

                                  24

                                  25   4
                                         Although the Master Agreement says it is governed by Arkansas law, the parties briefed their
                                  26   arguments with respect to this claim entirely under California law without discussing the choice of
                                       law issue. The parties did not satisfactorily explain why they chose to proceed in this manner, and
                                  27   no one was prepared to address whether Arkansas law might be different. This order addresses the
                                       parties’ arguments, as briefed and argued, under California law. In any event, as discussed below,
                                  28   even under California’s generous parol evidence standards, plaintiffs have not demonstrated that a
                                       valid and enforceable contract was formed.
                                                                                         8
                                   1          “The existence of mutual consent is determined by objective rather than subjective criteria,

                                   2   the test being what the outward manifestations of consent would lead a reasonable person to

                                   3   believe.” Weddington Productions, Inc. v. Flick, 60 Cal. App.4th 793, 811 (1998) (citation

                                   4   omitted). “If there is no evidence establishing a manifestation of assent to the ‘same thing’ by

                                   5   both parties, then there is no mutual consent to contract and no contract formation.” Id. (citing

                                   6   Cal. Civ. Code §§ 1550, 1565, 1580).

                                   7          “In order for acceptance of a proposal to result in the formation of a contract, the proposal

                                   8   ‘must be sufficiently definite, or must call for such definite terms in the acceptance, that the

                                   9   performance promised is reasonably certain.’” Id. (internal quotations and citation omitted). “If,

                                  10   by contrast, a supposed ‘contract’ does not provide a basis for determining what obligations the

                                  11   parties have agreed to, and hence does not make possible a determination of whether those agreed

                                  12   obligations have been breached, there is no contract.” Id. (citation omitted); see also Ladas v.
Northern District of California
 United States District Court




                                  13   California State Auto. Ass’n, 19 Cal. App.4th 761, 770 (1993) (“Where a contract is so uncertain

                                  14   and indefinite that the intention of the parties in material particulars cannot be ascertained, the

                                  15   contract is void and unenforceable.”) (quoting Cal. Lettuce Growers, Inc. v. Union Sugar Co., 45

                                  16   Cal.2d 474, 481 (1955)). When a material term “is reserved for the future agreement of both

                                  17   parties, as a general rule the promise can give rise to no legal obligation until such future

                                  18   agreement.” Weddington Productions, Inc., 60 Cal. App.4th at 812 (citation omitted). “Since

                                  19   either party in such a case may, by the very terms of the promise, refuse to agree to anything to

                                  20   which the other party will agree, it is impossible for the law to affix any obligation to such a

                                  21   promise.” Id. (citation omitted).

                                  22          “Whether a contract term is sufficiently definite to be enforceable is a question of law for

                                  23   the court.” Ladas, 19 Cal. App.4th at 770 n.2. The legal effect and meaning of a contract

                                  24   ordinarily is a question of law; and even when extrinsic evidence has been received, the legal

                                  25   effect and meaning of whichever version of the facts the trial court adopts is also a question of

                                  26   law. Citizens Utilities Co. v. Wheeler, 156 Cal. App.2d 423, 432 (1957). “[T]he outward

                                  27   manifestation or expression of assent is controlling, and what the language of a contract means is a

                                  28   matter of interpretation for the courts and not controlled in any sense by what either of the parties
                                                                                          9
                                   1   intended or thought its meaning to be.” Id. (citations omitted).

                                   2          “A contract must be so interpreted as to give effect to the mutual intention of the parties as

                                   3   it existed at the time of contracting, so far as the same is ascertainable and lawful.” Cal. Civ. Code

                                   4   § 1636. For written contracts, the parties’ intention is to be ascertained from the writing alone, if

                                   5   possible. Id. § 1639. “The language of a contract is to govern its interpretation, if the language is

                                   6   clear and explicit, and does not involve an absurdity.” Id. § 1638.

                                   7          Accordingly, the Court’s analysis begins with an examination of the Master Agreement’s

                                   8   terms. In doing so, the Court looks first to the language of the supposed contract and is bound to

                                   9   give its terms their ordinary meaning. Lloyd’s Underwriters v. Craig & Rush, Inc., 26 Cal.

                                  10   App.4th 1194, 1197 (1994).

                                  11          As discussed, Section 3 is the sole provision of the Master Agreement addressing the

                                  12   compensation Sowell Financial would pay to SVGRP:
Northern District of California
 United States District Court




                                  13                  3. Compensation. In exchange for the Services provided hereunder,
                                                      [Sowell Financial] shall pay to [SVGRP] a percentage of fees,
                                  14                  commissions, or payments that it receives from [Advisors] pursuant
                                                      to the [Sowell Financial/Advisor] agreements entered into [sic] the
                                  15                  [Advisors] formerly registered with [Concert] as set forth in each
                                                      Statement of Work attached hereto as Exhibit A. Furthermore,
                                  16                  [SVGRP] shall reimburse [Sowell Financial], in connection with each
                                                      [Advisor] previously registered with [Concert], for expenses incurred
                                  17                  which are directly attributable to affiliation and registration with
                                                      [Sowell Financial] including, but not limited to, fees related to
                                  18                  relicensing with state regulatory authorities and fees related to errors
                                                      and omissions insurance.
                                  19

                                  20   Dkt. No. 44-2 ¶ 19, Ex. T (emphasis added). SVGRP’s central contention is that the highlighted

                                  21   text means that Sowell Financial was to pay 100% of the portion of the fees that did not go to the

                                  22   Advisor.5 The Master Agreement might reasonably be susceptible to that interpretation if it said

                                  23   that Sowell Financial would pay “the percentage of fees” received from Advisors. It does not.

                                  24   Instead, it says that Sowell Financial would pay “a percentage” of those fees. Thus, the plain

                                  25   language of the Master Agreement, interpreted in its ordinary sense, indicates that Sowell

                                  26
                                       5
                                  27    Although the compensation provision suggests that the Advisors received the fees and paid a
                                       certain portion to the RIA, as discussed above and as SVGRP acknowledged at oral argument,
                                  28   distribution of the fees actually occurred the other way around, with the RIA receiving the fees
                                       and distributing a portion to the Advisors.
                                                                                         10
                                   1   Financial was to pay SVGRP some portion of the fees that did not go to the Advisors.

                                   2          But even putting that issue aside, to determine the sums Sowell Financial would pay, the

                                   3   Master Agreement refers to amounts that were to be set forth in “each Statement of Work attached

                                   4   hereto as Exhibit A.” As discussed, no Statements of Work were ever appended to the Master

                                   5   Agreement. SVGRP does not explain why that is so, and there is no other provision in the Master

                                   6   Agreement that defines SVGRP’s compensation. Thus, the Master Agreement provides no basis

                                   7   for determining what compensation terms the parties agreed to, if at all. Accordingly, the Master

                                   8   Agreement is not sufficiently definite to be enforceable. See Cal. Civ. Code § 1612 (“Where a

                                   9   contract provides an exclusive method by which its consideration is to be ascertained, which

                                  10   method is on its face impossible of execution, the entire contract is void.”).

                                  11                  2.      Parol Evidence
                                  12          SVGRP maintains that extrinsic evidence not only shows that there was a meeting of the
Northern District of California
 United States District Court




                                  13   minds regarding SVGRP’s compensation, but also fully supports SVGRP’s interpretation of the

                                  14   Master Agreement’s compensation provision. “Normally a contract’s written terms alone control

                                  15   its interpretation: when parties enter an integrated written agreement, extrinsic evidence may not

                                  16   be relied upon to alter or add to the terms of the writing.” Lennar Mare Island, LLC v. Steadfast

                                  17   Ins. Co., 176 F. Supp. 3d 949, 962 (E.D. Cal. 2016) (internal quotes and citation omitted). “This

                                  18   rule, commonly called the parol evidence rule, is a rule of substantive law, not of procedure.” Id.

                                  19   “Because a contract’s written terms supersede statements made during the negotiations, evidence

                                  20   other than those written terms is irrelevant, and cannot be relied upon.” Id. (internal quotes and

                                  21   citation omitted).

                                  22          The parol evidence rule applies only to integrated agreements, which are those that the

                                  23   parties intended as a final expression of their agreement. Id. Whether a written contract is an

                                  24   integrated agreement is a question of law. Id. In determining whether a contract is an integrated

                                  25   agreement, courts consider several factors, including as relevant here, whether the contract

                                  26   contains an integration clause. Id. at 962-63.

                                  27          Even assuming SVGRP had established that a valid and enforceable contract was formed,

                                  28   the Master Agreement is an integrated writing, as it clearly contains an integration clause stating
                                                                                         11
                                   1   that the document was “intended by the Parties to be the full and final expression of their

                                   2   agreement and shall not be contradicted by evidence of any prior written agreement or any oral

                                   3   agreements or representations.” Dkt. No. 44-2 ¶ 19, Ex. T.

                                   4          Notwithstanding the presence of that integration clause, SVGRP insists that parol evidence

                                   5   of the parties’ course of dealing (i.e., the parties’ pre-contract negotiations) and course of

                                   6   performance (i.e., the parties’ conduct after execution of the Master Agreement, but before any

                                   7   controversy arose) is admissible to show that there was complete agreement that SVGRP would be

                                   8   paid 100% of the portion of the fees that were not distributed to the Advisors. “Although extrinsic

                                   9   evidence is not admissible to add to, detract from, or vary the terms of a written contract, these

                                  10   terms must first be determined before it can be decided whether or not extrinsic evidence is being

                                  11   offered for a prohibited purpose.” Pacific Gas & Elec. Co. v. G..W. Thomas Drayage & Rigging

                                  12   Co., Inc., 69 Cal.2d 33, 39 (1968). “The test of admissibility of extrinsic evidence to explain the
Northern District of California
 United States District Court




                                  13   meaning of a written instrument is not whether it appears to the court to be plain and unambiguous

                                  14   on its face, but whether the offered evidence is relevant to prove a meaning to which the language

                                  15   of the instrument is reasonably susceptible.” Id. at 37. Thus, in California, courts provisionally

                                  16   receive and consider parol evidence to determine if the language of the contract is reasonably

                                  17   susceptible to the proffered interpretation. Id. at 39-40. If so, then the parol evidence is

                                  18   admissible. Id. at 40.

                                  19          The Court has provisionally considered the evidence proffered by both sides and concludes

                                  20   that SVGRP fails to raise a genuine issue of material fact as to whether there was a meeting of the

                                  21   minds on the terms of SVGRP’s compensation, and further, that SVGRP is offering parol

                                  22   evidence for the prohibited purpose of supplying payment terms that are indisputably missing

                                  23   from the Master Agreement.

                                  24          The record indicates that the Master Agreement initially was negotiated by Mr. Sowell and

                                  25   by Concert’s then president, Jeff Pietsch, and Concert’s then Chief Operations Officer, Keith

                                  26   Krueger. Dkt. No. 44-1 ¶ 4, Ex. C at 48:23-49:4. Although Mr. Schei, SVGRP’s sole member

                                  27   and owner, signed the Master Agreement, he did not participate in the negotiations, but instead

                                  28   relied on Messrs. Pietsch and Krueger. Id. ¶ 8, Ex. G at 19:23-20:7. Later in the negotiations, Mr.
                                                                                         12
                                   1   Pietsch was no longer directly involved in the discussions, and Mr. Krueger was solely responsible

                                   2   for negotiating and finalizing the agreement. Id. ¶ 7, Ex. F at 48:19-49:13.

                                   3          Mr. Pietsch testified that negotiations began in early August 2016 and that, at the initial

                                   4   meeting with Sowell Financial, Sowell Financial agreed that it would not make a profit and would

                                   5   pay SVGRP 100% of the fees that were not distributed to the Advisors. Id. at 85:23-86:24. Mr.

                                   6   Pietsch referenced a flip chart used during that meeting, and in discovery plaintiffs produced

                                   7   pictures of a flip chart labeled “Jeff’s notes” at the top. Id. at 87:5-10; Dkt. No. 44-1 ¶ 13, Ex. K.

                                   8   However, those pictures contain no information indicating that Sowell Financial agreed to pay the

                                   9   entire portion of the remaining fees to SVGRP. Rather, they include a deal point for discussion:

                                  10   “Mutual Net Profit Share.” Dkt. No. 44-1 ¶ 13, Ex. K.

                                  11          The parties then began to exchange drafts of the Master Agreement, and Mr. Krueger sent

                                  12   an initial draft to Mr. Sowell on August 27, 2016. Section 3 of that draft stated:
Northern District of California
 United States District Court




                                  13                  3. Compensation. In exchange for the Services provided hereunder,
                                                      Sowell [Financial] shall pay to [SVGRP] a percentage of any fees,
                                  14                  commissions, or payments that it receives from [Advisor]s pursuant
                                                      to any Sowell [Financial]/[Advisor] agreement in accordance with the
                                  15                  following Fee Sharing Schedules:
                                  16                  This section is still a work in progress and probably much of this will
                                                      be more finalized by the anniversary of the first 6 months. The cost
                                  17                  savings and synergies are hard to identify today. Felipe is working
                                                      on a fixed per rep cost of back office services including Omni.
                                  18
                                  19   Dkt. No. 44-2 ¶ 11, Ex. L.
                                  20          Despite Mr. Pietsch’s testimony as to the understanding purportedly reached in the parties’

                                  21   initial meeting, internal emails at Sowell Financial indicate that Sowell Financial contemplated

                                  22   that Sowell Financial would receive some sort of compensation and would not simply give 100%

                                  23   of the remaining fees to SVGRP. With respect to the first draft circulated by Mr. Krueger, David

                                  24   Moenning, Sowell Financial’s Chief Investment Officer, noted, “We need to know what the cost

                                  25   of Omniscient is going to be for each advisor,” to which Mr. Sowell remarked, “I’ve already had

                                  26   this discussion with Keith and Felipe; they are working on a ‘fixed’ cost price.” Dkt. No. 44-2

                                  27   ¶ 12, Ex. M. And in response to Mr. Moenning’s question, “When do we talk rev sharing on

                                  28   current advisors?”, Mr. Sowell commented, “Yes, this does need to be discussed.” Id.
                                                                                         13
                                   1   Additionally, Chuck Hicks, Sowell Financial’s Chief Operating Officer, noted:

                                   2                           From my vantage point, the proposed CRM/Omniscient cost
                                                      is high. Since that line item consumes 72% of the overall operating
                                   3                  costs, it has a very large impact on the Operating Income
                                                      number . . . which I believe should be split 50/50. For me, Section
                                   4                  3. Compensation (still under construction) is the most important part
                                                      of the agreement. That number will dictate the “fixed” cost [Sowell
                                   5                  Financial] is paid to absorb the liability of the [Concert] reps coming
                                                      over. I’m satisfied with the “services provided” outlined in the
                                   6                  agreement . . . how much we get paid is where the rubber meets the
                                                      road.
                                   7

                                   8   Id. ¶ 13, Ex. N. In the version of the agreement Sowell Financial returned to Concert, the same

                                   9   “work in progress” language remained in the compensation provision. Id. ¶ 14, Ex. O.

                                  10          In a subsequent draft of the agreement, plaintiffs added language to section 3, proposing

                                  11   that certain matters be determined nine months after the signing of the Master Agreement,

                                  12   including “Payment of a percentage of service group gross profit for compliance and regulatory
Northern District of California
 United States District Court




                                  13   oversight.” Id. ¶ 15, Ex. P. In a draft returned by Sowell Financial, defendants revised the section

                                  14   3 compensation language to state, in relevant part:

                                  15                           3. Compensation. In exchange for the Services provided
                                                      hereunder, [Sowell Financial] shall pay to [SVGRP] a percentage of
                                  16                  fees, commissions, or payments that it receives from [Advisors]
                                                      pursuant to the [Sowell Financial]/[Advisor] agreements entered into
                                  17                  th [sic] the [Advisors] formerly registered with [Concert] as set forth
                                                      in each Statement of Work attached hereto as Exhibit A. . . .
                                  18
                                  19   Id. ¶ 16, Ex. Q. This draft included an appended “Statement of Work,” which was a form to be

                                  20   filled in by each Advisor, indicating the specific services that the Advisor would receive and the

                                  21   fees that would be paid to SVGRP. Id. Mr. Krueger subsequently sent further revisions to Mr.

                                  22   Sowell; however, other than the correction of a small typographical error, the language of section

                                  23   3 was the same as the previous draft and the proposed Exhibit A remained intact. Id. ¶ 17, Ex. R.

                                  24   Two days later, on Sunday, September 18, 2016, Mr. Krueger confirmed that “[o]ur side has

                                  25   agreed to the latest [Master Agreement],” noting that “[w]e will only need to fill in the Exhibit A

                                  26   Statement of [W]ork on Monday.” Id. ¶ 18, Ex. S.

                                  27          Shortly before the Master Agreement was signed, Mr. Krueger resigned from Concert and

                                  28   later began working for Sowell Financial. Dkt. No. 44-1 ¶ 9, Ex. H at 53:6-8; Dkt. No. 45-2 ¶ 8.
                                                                                        14
                                   1   And, for reasons that remain unexplained, the Master Agreement was executed on September 26,

                                   2   2016 with no Exhibit A appended to it. Dkt. No. 44-2 ¶ 19, Ex. T. Mr. Krueger testified that, at

                                   3   that time, there still was no final agreement as to what SVGRP was to be paid. Dkt. No. 44-1 ¶ 9,

                                   4   Ex. H at 46:9-17, 48:11-17.

                                   5          Indeed, the record indicates that negotiations over compensation continued even after the

                                   6   Master Agreement was signed. As discussed above, after SVGRP sent its invoice in November

                                   7   2016, Mr. Sowell emailed Mr. Luna, stating that he intended to pay only half of the bill (i.e., keep

                                   8   half of the revenues), in view of the time, effort, and expense Sowell Financial put into the

                                   9   transition, as well as the additional risk the company undertook. Dkt. No. 44-2 ¶ 22, Ex. U. Mr.

                                  10   Luna objected, and his response indicates that there was still no final agreement regarding

                                  11   SVGRP’s compensation and that some sort of fee splitting arrangement as between SVGRP and

                                  12   Sowell Financial was contemplated: “I think we need to get to a permanent financial fee sharing
Northern District of California
 United States District Court




                                  13   agreement in the next three business days. I am not aware of any agreement to reimburse for costs

                                  14   we did not agree to in advance nor that the splitting of revenue would be a unilateral decision.” Id.

                                  15   Several days later, Mr. Luna informed Mr. Sowell that Mr. Pietsch was “tasked with completing

                                  16   the business conversations/negotiations before us,” including “written confirmation of our

                                  17   previously agreed to 5% annual net profit share paid to [Sowell Financial] for the [SVGRP]

                                  18   advisors’ platform fee from [SVGRP].”6 Dkt. No. 44-2 ¶ 23, Ex. V. The next day, November 29,

                                  19   2016, Mr. Sowell informed Mr. Schei that Sowell Financial was terminating the Master

                                  20   Agreement. Id., ¶ 24, Ex. W.

                                  21          Against this backdrop, SVGRP focuses on the Exhibit A Statement of Work that was

                                  22   appended to the final draft of the Master Agreement. As noted above, the Statement of Work was

                                  23   a form to be filled in by each Advisor, indicating the specific services that the Advisor would

                                  24   receive and the fees that would be paid to SVGRP. The form states, in relevant part:

                                  25

                                  26
                                       6
                                  27    At the motion hearing, defendants indicated that a platform fee represents the percentage of the
                                       overall revenue from the end client that the advisor would receive, whereas plaintiffs seemed to
                                  28   say that it represented the percentage of the fee retained by the RIA. Either way, that distinction
                                       does not impact the conclusions reached in resolving the present motion.
                                                                                          15
                                   1                  2. Services: During the term of this Statement of Work, [SVGRP]
                                                      shall provide the following Services to [Sowell Financial] (the
                                   2                  “Current Services”): _____________________________________.
                                   3                  3. Fees: In exchange for the Current Services provided to the
                                                      [Advisor] identified in Paragraph 2 of this Statement of Work,
                                   4                  [Sowell Financial] shall pay [SVGRP] the following Fees (the
                                                      “Current Fees”): ________________________________________.
                                   5

                                   6   Dkt. No. 45-1 ¶ 3, Ex. B at ECF p. 59. SVGRP asserts that it was understood that “Current

                                   7   Services” and “Current Fees” referred to the same arrangement for services and fees that each

                                   8   Advisor previously had in place with Concert. In other words, SVGRP was to continue to receive

                                   9   all the fees that Concert previously retained with respect to each Advisor.

                                  10          When probed at oral argument for its best evidence that that was, in fact, what the parties

                                  11   agreed to, SVGRP directed the Court to a series of internal Concert emails. Despite SVGRP’s

                                  12   insistence that the parties fully understood what the Statement of Work’s “Current Fees” and
Northern District of California
 United States District Court




                                  13   “Current Services” meant, a September 18, 2016 email from Mr. Luna indicates that in reviewing

                                  14   the final draft of the agreement, not even he knew what would be put in the Statement of Work:

                                  15   “Just one question on the [S]tatement of [W]ork; what goes in there?” Dkt. No. 45-1 ¶ 3, Ex. B at

                                  16   ECF p. 64.

                                  17          Nevertheless, SVGRP focuses on another email Mr. Luna sent to Mr. Krueger shortly

                                  18   afterward: “My concern is that the services agreement rules out any previous agreements in

                                  19   writing or verbal. So, does that mean that it throws out our M[OU]? It looks like this statement of

                                  20   work is supposed to cover the financials?”7 Id. at ECF p. 63. In response, Mr. Krueger purported

                                  21   to summarize a conversation he had with Mr. Sowell:

                                  22                  I spoke to Bill this morning. The intent of the “[S]tatement of
                                                      [W]ork” is an agreement between the [Advisor], [SVGRP] and
                                  23                  [Sowell Financial]. Any financial terms are those of the financial
                                                      advisor from their previous [Concert] billing terms. . . .
                                  24
                                                      To get this out of the [Master Agreement] document you actually
                                  25                  have to refer to 4a which references the terms of the individual
                                                      [Advisor] agreement. . . .
                                  26
                                  27   7
                                         Neither side submitted the referenced MOU to the Court and no one offered any argument about
                                  28   it.

                                                                                        16
                                   1
                                       Dkt. No. 45-1 ¶ 3, Ex. B at ECF p. 62. SVGRP claims that Mr. Krueger’s response was a
                                   2
                                       confirmation that Sowell Financial agreed to pay SVGRP 100% of the fees retained from the
                                   3
                                       Advisors.
                                   4
                                              SVGRP also notes that before and after the Master Agreement was signed, Mr. Sowell
                                   5
                                       announced to the public and internally that Sowell Financial entered into an agreement with
                                   6
                                       SVGRP. Id. ¶ 2, Ex. A at ECF p. 29-38. In particular, SVGRP highlights a communication from
                                   7
                                       Mr. Sowell to all Concert advisors, whether they had transferred or not, stating:
                                   8
                                                      I’d like to share some exciting news! The “wheels are turning” and
                                   9                  things are finally underway. Our agreement is in place, advisors are
                                                      getting registered and the first round of client paperwork is set to start
                                  10                  being delivered as early as today. . . .
                                  11                  So “what is the deal?” Let me be very clear; this was not a merger,
                                                      acquisition or buy-out. The structure is one that will allow the operations
                                  12                  and service team in San Jose to stay intact along with the ongoing
Northern District of California
 United States District Court




                                                      development of Omniscient. Under the Service Agreement, we will
                                  13                  utilize the San Jose office to facilitate the services they have been
                                                      providing you. This is a vendor relationship at market prices, this is not
                                  14                  some sort of backdoor deal. . . .
                                  15
                                       Dkt. No. 45-1 ¶ 2, Ex. A at ECF p. 31 (emphasis added). SVGRP also points out that Sowell
                                  16
                                       Financial eventually paid the full amount of SVGRP’s invoice for services rendered.
                                  17
                                              The problem for SVGRP is that it has presented no evidence in which either Sowell
                                  18
                                       Financial or Mr. Sowell acknowledges that the Statement of Work should be understood to mean
                                  19
                                       that SVGRP would continue to receive the full amount of the fees that Concert retained with
                                  20
                                       respect to each Advisor for back office/technical support and regulatory services, even though
                                  21
                                       SVGRP would provide only back office/technical support. Defendants note that Mr. Krueger
                                  22
                                       testified that his email to Mr. Luna, in which he reported the conversation he purportedly had with
                                  23
                                       Mr. Sowell, concerned the billing terms between Sowell Financial and the Advisors, not the
                                  24
                                       billing terms between Sowell Financial and SVGRP. Dkt. No. 44-1 ¶ 9, Ex. H at 48:2-10. Indeed,
                                  25
                                       the “section 4a” referenced in his email is a provision that addresses agreements between Sowell
                                  26
                                       Financial and the Advisors. Dkt. No. 45-1 ¶ 3, Ex. B at ECF p. 55.
                                  27
                                              More fundamentally, however, “Current Fees” and “Current Services” are terms that
                                  28
                                                                                          17
                                   1   appear only in the Statement of Work form and were never fully defined in that form. The fact

                                   2   remains that no Statement of Work was ever appended to the Master Agreement. Aside from

                                   3   section 3 of the Master Agreement, which simply refers to the non-existent Statements of Work,

                                   4   there is nothing else in the Master Agreement itself that defines what compensation SVGRP was

                                   5   to be paid. Despite Mr. Sowell’s (begrudging) payment of SVGRP’s invoice, and notwithstanding

                                   6   what he may have announced publicly or internally, there is ample evidence, unrefuted by

                                   7   SVGRP, that the parties continued to negotiate compensation terms even after the Master

                                   8   Agreement was signed. At best, SVGRP’s extrinsic evidence indicates that there was confusion,

                                   9   even among plaintiffs’ principals, as to what the final contents of the Statements of Work would

                                  10   be, and that the parties may have signed the Master Agreement with different understandings of

                                  11   what they were agreeing to. SVGRP’s proffered extrinsic evidence therefore fails to raise a

                                  12   genuine issue of material fact that there was ever any mutual understanding regarding SVGRP’s
Northern District of California
 United States District Court




                                  13   compensation. Additionally, the Court concludes that the Master Agreement is not reasonably

                                  14   susceptible to SVGRP’s proffered interpretation, and SVGRP therefore may not use extrinsic

                                  15   evidence to supply missing compensation terms. Defendants’ motion for summary judgment is

                                  16   granted as to the breach of contract claim.

                                  17          B.      Fraud
                                  18          Plaintiffs contend that defendants fraudulently induced them to enter the Master

                                  19   Agreement and transfer Advisors and related assets under management to Sowell Financial, when

                                  20   defendants actually had no intention of performing under the Master Agreement. Defendants

                                  21   move for summary judgment on the grounds that plaintiffs do not have sufficient evidence that

                                  22   defendants did not intend to perform obligations recited in the Master Agreement at the time the

                                  23   parties signed it, and that the relief plaintiffs seek is barred by the economic loss rule in any event.

                                  24           “‘Promissory fraud’ is a subspecies of the action for fraud and deceit.” Lazar v. Super.

                                  25   Ct., 12 Cal.4th 631, 638 (1996). “A promise to do something necessarily implies the intention to

                                  26   perform; hence, where a promise is made without such intention, there is an implied

                                  27   misrepresentation of fact that may be actionable fraud.” Id. “An action for promissory fraud may

                                  28   lie where a defendant fraudulently induces the plaintiff to enter into a contract.” Id. “In such
                                                                                          18
                                   1   cases, the plaintiff’s claim does not depend upon whether the defendant’s promise is ultimately

                                   2   enforceable as a contract.” Id. While a defendants’ failure to perform “has some evidentiary

                                   3   value to show that a defendant made the promise without the intent to keep the obligation[,] . . .

                                   4   something more than nonperformance is required to prove the defendant’s intent not to perform

                                   5   his promise.” Las Palmas Associates v. Las Palmas Ctr. Associates, 235 Cal. App.3d 1220, 1239

                                   6   (1991) (internal quotations and citation omitted).

                                   7          “To be sure, fraudulent intent must often be established by circumstantial evidence.”

                                   8   Tenzer v. Superscope, Inc., 39 Cal.3d 18, 30 (1985). For example, “fraudulent intent has been

                                   9   inferred from such circumstances as defendant’s insolvency, his hasty repudiation of the promise,

                                  10   his failure even to attempt performance, or his continued assurances after it was clear he would not

                                  11   perform.” Id.

                                  12          Here, defendants contend, relying on deposition testimony and plaintiffs’ interrogatory
Northern District of California
 United States District Court




                                  13   responses, that plaintiffs base their promissory fraud claim on nonperformance, i.e., Mr. Sowell’s

                                  14   termination of the Master Agreement. Dkt. No. 44-1 ¶¶ 3-4, 8, Ex. B at 8:18-9:3; Ex. C at 140:9-

                                  15   18; Ex. G at 66:13-67:4. They say that plaintiffs’ only evidence of “something more” than

                                  16   nonperformance of the Master Agreement is a blog post which indicates that Mr. Sowell said that

                                  17   the “arrangement” between SVGRP and Sowell Financial could “be canceled at any time.” Dkt.

                                  18   No. 45-1 ¶ 2, Ex. A at ECF p. 29. Plaintiffs contend that this statement is false and demonstrates

                                  19   that defendants never intended to perform their obligations. The blog does not purport to quote

                                  20   Mr. Sowell, and defendants point out that in deposition, he was unable to confirm that he made

                                  21   that statement. Dkt. No. 46-1 ¶ 2, Ex. X at 78:23-79:14. But even assuming Mr. Sowell did say

                                  22   that the Master Agreement could “be canceled at any time,” plaintiffs have not presented sufficient

                                  23   evidence giving rise to a triable issue that the statement is false. Indeed, section 4.b. of the Master

                                  24   Agreement provides that the agreement could be “terminated by either Party at any time,” without

                                  25   cause. Dkt. No. 44-2 ¶ 19, Ex. T (emphasis added). The Court grants defendants’ motion for

                                  26   summary judgment to the extent that plaintiffs’ fraud claim depends on the alleged false statement

                                  27   that the Master Agreement could be canceled at any time.

                                  28          Defendants’ argument does not fully dispose of this claim, however, because plaintiffs’
                                                                                         19
                                   1   evidence of defendants’ intent not to perform under the Master Agreement is not based solely on

                                   2   termination of the agreement. Rather, plaintiffs also seem to rely on the timing and manner of Mr.

                                   3   Sowell’s termination of the Master Agreement as evidence that defendants never intended to

                                   4   perform the obligations recited in the Master Agreement at the time it was made.8 Here, plaintiffs

                                   5   point out that although the parties signed a Master Agreement that said the agreement could be

                                   6   terminated without cause on 90-days written notice, Mr. Sowell sent a termination letter shortly

                                   7   after the transition of Advisors and assets under management was completed, and stated that the

                                   8   termination was “[e]ffective immediately” without providing 90-days’ notice. Dkt. No. 45-1 ¶ 2,

                                   9   Ex. A at ECF p. 14, 25, 39. Additionally, plaintiffs argue that despite Mr. Sowell’s public and

                                  10   internal announcements confirming that Sowell Financial had entered into an agreement with

                                  11   SVGRP, Mr. Sowell’s post-transition termination letter was the first time that defendants took the

                                  12   position that there actually was no agreement in place. Id. at ECF p. 29-39, 43. While the
Northern District of California
 United States District Court




                                  13   evidence presented by plaintiffs is thin, that evidence is sufficient to create a genuine issue of

                                  14   material fact regarding defendants’ intent not to perform obligations recited in the Master

                                  15   Agreement at the time the parties signed it. See Tenzer, 39 Cal.3d at 30 (recognizing that

                                  16   fraudulent intent may be inferred from a defendant’s “hasty repudiation of the promise”); see also

                                  17   Davis v. NIH Fed. Credit Union, No. 12-cv-05502-JCS, 2014 WL 722029, at *12-13 (N.D. Cal.,

                                  18   Feb. 25, 2014) (concluding that the plaintiff submitted sufficient circumstantial evidence to defeat

                                  19   summary judgment based on, among other things, the timing and manner of plaintiff’s

                                  20   employment termination).

                                  21           Defendants nevertheless maintain that California’s economic loss rule bars any damages

                                  22   plaintiffs seek. In discovery, each plaintiff identified its damages as $700,000.00 per year for at

                                  23   least five years. Dkt. No. 44-1 ¶¶ 2-3, Ex. A at 6:17-26; Ex. B at 10:6-16. Those sums,

                                  24   defendants argue, simply represent what plaintiffs contend they should have gotten under the

                                  25

                                  26   8
                                         The Court considers this a charitable reading of plaintiffs’ opposition papers, which contain
                                  27   barely a page of argument on the fraud claim. However, the Court has reviewed the record placed
                                       before it by both parties and concludes that plaintiffs’ evidence in support of the promissory fraud
                                  28   claim is based on more than nonperformance of the Master Agreement.

                                                                                         20
                                   1   Master Agreement had it not been terminated.9

                                   2           “Under the economic loss rule, ‘purely economic losses are not recoverable in tort.’”

                                   3   R Power Biofuels, LLC v. Chemex LLC, No. 16-cv-00716-LHK, 2017 WL 1164296, at *4 (N.D.

                                   4   Cal., Mar. 29, 2017) (quoting NuCal Foods, Inc. v. Quality Egg LLC, 918 F. Supp. 2d 1023, 1028

                                   5   (E.D. Cal. 2013)). The rule essentially bars tort claims based on contract breaches and limits

                                   6   contracting parties to contract damages. “Quite simply, the economic loss rule prevents the law of

                                   7   contract and the law of tort from dissolving one into the other.” JMP Securities LLP v. Altair

                                   8   Nanotechnologies, Inc., 880 F. Supp. 2d 1029, 1042 (N.D. Cal. 2012) (internal quotations and

                                   9   citation omitted).

                                  10           Defendants cite cases in which district courts within the Ninth Circuit have applied

                                  11   California’s economic loss rule where the alleged promise that is the basis for the fraud claim is

                                  12   the underlying contract itself. See, e.g., Foster Poultry Farms v. Alkar-Rapidpak-MP Equipment,
Northern District of California
 United States District Court




                                  13   Inc., 868 F. Supp. 2d 983, 993 (E.D. Cal. 2012) (citing Oracle USA, Inc. v. XL Global Services,

                                  14   Inc., C 09-00537 MHP, 2009 WL 2084154 (N.D. Cal., July 13, 2009)). Nevertheless, as

                                  15   acknowledged in Oracle, fraudulent inducement is an exception to the economic loss rule.

                                  16   Oracle, 2009 WL 2084154, at *4 (“Exceptions have been permitted only where: a breach of duty

                                  17   causes a physical injury; the covenant of good faith and fair dealing is breached in an insurance

                                  18   contract; an employee was wrongfully discharged in violation of a fundamental public policy; or a

                                  19   contract was fraudulently induced.”); see also R Power Biofuels, LLC, 2017 WL 1164296, at *5

                                  20   (“[F]raudulent inducement is a well-recognized exception to the economic loss rule.”) (internal

                                  21   quotations and citation omitted; alteration in original). Indeed, the California Supreme Court has

                                  22   recognized that if the promise that forms the basis of a promissory fraud claim “is enforceable [as

                                  23   a contract], the [plaintiff] . . . has a cause of action in tort as an alternative at least, and perhaps in

                                  24   some instances in addition to his cause of action on the contract.” Lazar, 12 Cal.4th at 638

                                  25

                                  26
                                       9
                                  27     SVGRP did also claim $700,000.00 for at least five years in contract damages. Dkt. No. 44-1
                                       ¶ 2, Ex. A at 6:6-16. Concert’s interrogatory response says that the $700,000.00 figure for its
                                  28   fraud damages “is based on [Sowell Financial]’s use of Omniscient [].” Id. ¶ 3, Ex. B at 10:16.

                                                                                            21
                                   1   (internal quotations and citation omitted).10 In this diversity action, Lazar is binding upon this

                                   2   Court. Accordingly, the Court concludes that the economic loss rule does not apply.

                                   3          Defendants’ motion for summary judgment as to plaintiffs’ fraud claim is granted only

                                   4   insofar as the claim is based on the blog statement. Defendants’ motion is otherwise denied.

                                   5          C.      Slander/Libel
                                   6          Plaintiffs claim that Mr. Sowell and Sowell Financial disparaged Concert, as well as the

                                   7   Lunas, with the aim of harming their reputations and persuading more Advisors to join Sowell

                                   8   Financial. Defendants move for summary judgment, arguing that plaintiffs do not have sufficient

                                   9   evidence to support their claim for libel/slander.

                                  10          In California, a defamation claim, which may be asserted as a claim for slander (oral) or

                                  11   libel (written), “involves (a) a publication that is (b) false, (c) defamatory, and (d) unprivileged,

                                  12   and that (e) has a natural tendency to injure or that causes special damage.” Taus v. Loftus, 40
Northern District of California
 United States District Court




                                  13   Cal.4th 683, 720 (2007) (internal quotations and citation omitted); see also KM Strategic Mgmt.,

                                  14   LLC v. Am. Casualty Co. of Reading, PA, 156 F. Supp. 3d 1154, 1166 (C.D. Cal. 2015) (same).

                                  15   Both slander and libel require “‘a false and unprivileged publication.’” KM Strategic Mgmt., LLC,

                                  16   156 F. Supp. 3d at 1167 (quoting Cal. Civ. Code §§ 45, 46). “To be considered ‘published,’ the

                                  17   false statement must be made to at least one person other than the defamed.” Id. “The statement

                                  18   also must specifically refer to or concern the defamed plaintiff in some way.” Id. “The sine qua

                                  19   non of recovery for defamation . . . is the existence of falsehood.” ZL Techs., Inc. v. Does 1-7, 13

                                  20   Cal. App.5th 603, 624 (2017) (internal quotations and citation omitted). A corporation can be

                                  21   defamed by statements that injure its business reputation. Id. at 623.

                                  22          Whether a challenged statement is reasonably susceptible of a defamatory interpretation is

                                  23   a question of law. Id. at 624. In making that assessment, a court uses a “totality of the

                                  24   circumstances” test, putting itself in the place of an average reader and determining the natural and

                                  25   probable effect of the statement. Id. “Thus, a court considers both the language of the statement

                                  26   and the context in which it is made.” Id. (internal quotations and citation omitted).

                                  27
                                       10
                                  28      At the motion hearing, plaintiffs confirmed that they are pursuing their fraud claim as an
                                       alternate theory to their claim for breach of contract.
                                                                                         22
                                   1          Here, defendants point out that in response to interrogatories asking plaintiffs to identify

                                   2   the content, recipient, and date of each written or verbal statement they claim is defamatory,

                                   3   plaintiffs responded that Mr. Sowell “made defamatory statements concerning [Concert]’s SEC

                                   4   violations” and that Sowell Financial “made defamatory statements concerning [Concert] to

                                   5   advisors and clients.” Dkt. No. 44-1, ¶ 3, Ex. B at 9:4-10:5. It is undisputed, however, that the

                                   6   SEC did find that Concert committed securities violations. Dkt. No. 44-1, ¶ 6, Ex. E at ECF p. 87-

                                   7   95. Moreover, plaintiffs’ interrogatory responses fail to disclose the actual content of the alleged

                                   8   defamatory statements that were made.

                                   9          Defendants further note that Elizabeth Luna, testifying as Concert’s Rule 30(b)(6)

                                  10   designee, identified alleged defamatory statements in a letter written by Mr. Sowell, namely:

                                  11   (1) “The Lunas have been repeatedly reminded, but to this day are still involved. There could be a

                                  12   tremendous backlash for Fidelity, which we cannot allow,” and (2) “When the new service group
Northern District of California
 United States District Court




                                  13   was created, we found out that Keith Krueger had resigned, Jeff Pietsch and Grey Syler were no

                                  14   longer managers of the service group, and Felipe and Liz are very active in managing and running

                                  15   the service group.” Dkt. No. 44-1 ¶ 4, Ex. C at 146:3-6, 10-14.11 The context of these statements

                                  16   appears to pertain to defendants’ claimed key concern that neither Concert nor Mr. Luna could be

                                  17   involved in the ownership, management, or operation of the Fidelity accounts. While the

                                  18   statements appear to relate to the relationship between the parties, neither one specifically refers to

                                  19   Concert. See KM Strategic Mgmt., LLC, 156 F. Supp. 3d at 1167 (“The statement also must

                                  20   specifically refer to or concern the defamed plaintiff in some way.”). Moreover, with respect to

                                  21   the truth or falsity of the identified statements, Ms. Luna seemed to acknowledge that the

                                  22   statements were true insofar as they concerned Concert, or at least she could not definitively say

                                  23   the statements were false:

                                  24                  Q:     Now do you believe it’s not true that Fidelity would not
                                                      allow yourself or Mr. Luna or Concert be involved in the
                                  25                  management of the [Advisor] accounts that were on its platform?
                                  26
                                  27   11
                                         Defendants failed to submit page 145 of the cited deposition transcript, which apparently
                                  28   contained the question that was posed to Ms. Luna. Nevertheless, plaintiffs have not disputed
                                       defendants’ characterization of this portion of Ms. Luna’s testimony.
                                                                                        23
                                                      A:      So I think they were clear in saying that Concert [] could not
                                   1                  have a relationship with Fidelity because they terminated our
                                                      custodial arrangement. But as far as the rest, I have no idea. The
                                   2                  only information that we received regarding that was from Mr.
                                                      Sowell.
                                   3
                                                      ....
                                   4
                                                      Q:      So as you sit here today, do you know that it is untrue that
                                   5                  Fidelity wouldn’t have allowed the [Advisors] to remain on your
                                                      platform if yourself or if Mr. Luna were in any way involved?
                                   6
                                                      A:      I don’t know.
                                   7
                                       Dkt. No. 44-1 ¶ 4, Ex. C at 146:17-147:1, 150:14-18. Additionally, defendants point out that Mr.
                                   8
                                       Pietsch testified that based on his communications with Fidelity, his understanding was that Mr.
                                   9
                                       Luna “would have to be remote from ownership and from operations” and that Fidelity would not
                                  10
                                       allow Ms. Luna to remain as an advisor on the Fidelity accounts. Id. ¶ 7, Ex. F at 68:1-16, 69:3-9,
                                  11
                                       71:16-72:4.
                                  12
Northern District of California




                                              Ms. Luna also identified other emails written by Mr. Sowell that she felt indicated that she
 United States District Court




                                  13
                                       was lying, “spoke in very negative terms” about her competence and abilities, and “tarnished her
                                  14
                                       reputation.” Id. ¶ 4, Ex. C at 151:15-21, 154:9-14, 155:1-15. Ms. Luna, however, is not a party to
                                  15
                                       this action. Nor have plaintiffs argued or contended that these statements somehow implicated
                                  16
                                       Ms. Luna acting in some capacity for Concert.
                                  17
                                              Indeed, plaintiffs did not respond at all to defendants’ arguments about these alleged
                                  18
                                       defamatory statements. For the reasons discussed, the Court finds that these statements are not
                                  19
                                       defamatory.
                                  20
                                              Instead, plaintiffs refer the Court to what appears to be the same letter written by Mr.
                                  21
                                       Sowell that Ms. Luna identified in deposition. According to plaintiffs, this letter was sent on
                                  22
                                       November 28, 2016 (the day before Mr. Sowell terminated the Master Agreement) to all of the
                                  23
                                       Advisors that transferred to Sowell Financial, as well as those that remained with Concert,
                                  24
                                       including those that used TD Ameritrade as their custodian. Plaintiffs contend that the letter
                                  25
                                       contains statements falsely reporting that (1) contrary to Fidelity’s wishes, the Lunas were running
                                  26
                                       SVGRP and (2) Concert was somehow blocking Mr. Sowell’s communications with Sowell
                                  27
                                       Financial’s advisors. The purpose of this letter, plaintiffs argue, was to lure other advisors away
                                  28
                                                                                        24
                                   1   from Concert to join Sowell Financial.

                                   2          Plaintiffs fail to specify the exact statements they contend are defamatory or to provide any

                                   3   arguments as to why each statement is false and has a natural tendency to cause injury or damage.

                                   4   Nevertheless, the Court has read and considered the entire November 28 letter. In context, it is a

                                   5   communication in which Mr. Sowell recounts his understanding of the arrangement between

                                   6   SVGRP and Sowell Financial and explains why he was terminating the Master Agreement. The

                                   7   statements or paragraphs that plaintiffs (apparently) allege are defamatory, which the Court has

                                   8   numbered for convenience, seem to be as follows:

                                   9                  (1) The “Deal” as it was presented to us, was that the advisors
                                                          would be referred to Sowell Management Services and we
                                  10                      would take over the [Advisor] registrations and manage the RIA
                                                          with the assistance of a service group, as a separate entity from
                                  11                      Concert, that would be managed by Keith Krueger, Jeff Pietsch
                                                          and Greg Syler AND that there would be no involvement,
                                  12                      management, ownership or otherwise by Felipe and Liz Luna.
Northern District of California
 United States District Court




                                                          This was dictated by Fidelity and agreed to by all in order to
                                  13                      allow the Fidelity advisors the ability to stay at Fidelity,
                                                          otherwise be forced off the platform. . . .
                                  14
                                                      (2) When the new service group was created, we found out that
                                  15                      Keith Krueger had resigned, Jeff Pietsch and Greg Syler were no
                                                          longer managers of the service group and Felipe and Liz were
                                  16                      very active in managing and running the service group. This
                                                          was in clear violation of what was agreed to, especially as it
                                  17                      pertained to Fidelity. Fidelity was clear about there being no
                                                          involvement by Felipe or Liz Luna in any form or capacity as it
                                  18                      relates to the service group; no ownership, management or
                                                          responsibility in any way. Without this agreement in place
                                  19                      Fidelity would not have allowed the advisors or accounts to
                                                          remain on their platform. The Luna[]s have been repeatedly
                                  20                      reminded, but to this day, are still involved. There could be a
                                                          tremendous backlash from Fidelity, which we cannot allow.
                                  21
                                                      (3) I’m certainly not going to use this communication to “air dirty
                                  22                      laundry,” however, I will say the straw that broke the camel’s
                                                          back was when we realized our emails to advisors were being
                                  23                      monitored and blocked.
                                  24   Dkt. No. 45-1 ¶ 2, Ex. A at ECF p. 41-42.
                                  25          To support the alleged falsity of some of these statements, plaintiffs submit excerpts from
                                  26   the deposition of Matt Victorine, who is identified as Mr. Sowell’s contact at Fidelity. Dkt. No.
                                  27   45-1 ¶ 2, Ex. A at ECF p. 13; Dkt. No. 45-1 ¶ 4, Ex. C. In sum, Mr. Victorine testified that he did
                                  28   not tell Mr. Sowell that Mr. Luna could not have an ownership interest in SVGRP and did not
                                                                                       25
                                   1   recall saying that Mr. Luna could have nothing to do with the service group. Additionally, Mr.

                                   2   Victorine testified that he did not dictate the relationship Mr. Sowell was forming with Concert

                                   3   and that he was not aware that Fidelity was doing so. Dkt. No. 45-1 ¶ 4, Ex. C.

                                   4           Defendants object that at least some of the statements in the November 28 letter were

                                   5   never identified by plaintiffs in discovery as ones they consider defamatory, and they argue that

                                   6   plaintiffs should not be permitted to rely on those statements now for the first time on summary

                                   7   judgment. Plaintiffs acknowledge that they did not update their discovery responses after Mr.

                                   8   Victorine’s deposition as required by Rule 26(e), which the Court finds troubling.

                                   9           The Court need not belabor the point, however, because it finds that none of the statements

                                  10   that plaintiffs apparently refer to are defamatory anyway. Paragraph (1) is simply Mr. Sowell’s

                                  11   recitation of his understanding of the arrangement between the parties. Mr. Sowell’s statements

                                  12   about what Fidelity “dictated” regarding the Lunas’ involvement are contradicted by Mr.
Northern District of California
 United States District Court




                                  13   Victorine’s testimony. As discussed above, however, there is also competing testimony from Mr.

                                  14   Pietsch, who testified that his understanding was that Fidelity did not want the Lunas involved in

                                  15   its accounts. At best, plaintiffs have raised a fact issue about what, if anything, Fidelity required

                                  16   or communicated to the parties with regard to the Lunas’ involvement in the arrangement between

                                  17   Sowell Financial and SVGRP.

                                  18           Paragraph (2) appears to include some of the same statements Ms. Luna identified in

                                  19   deposition. For the reasons discussed above, those statements are not defamatory, and neither are

                                  20   Mr. Sowell’s statements about what Fidelity did or did not require with respect to the Lunas’

                                  21   involvement in the arrangement between Sowell Financial and SVGRP.

                                  22           Paragraph (3) does say that defendants’ communications with advisors were being

                                  23   monitored and blocked, but the conduct is not attributed to anyone in particular. And plaintiffs

                                  24   have provided the Court with no basis to conclude that the statement specifically refers to Concert,

                                  25   as opposed to some other entity or person. See KM Strategic Mgmt., LLC, 156 F. Supp. 3d at 1167

                                  26   (“The statement also must specifically refer to or concern the defamed plaintiff in some way.”).

                                  27           Defendants’ motion for summary judgment is granted with respect to plaintiffs’ claim for

                                  28   slander/libel.
                                                                                         26
                                               D.      UCL Claim, Cal. Bus. & Prof. Code § 17200
                                   1
                                               “The UCL prohibits any ‘unlawful, unfair or fraudulent business act or practice,’” and
                                   2
                                       “incorporates other laws and treats violations of those laws as unlawful business practices
                                   3
                                       independently actionable under state law.” Plascencia v. Lending 1st Mortgage, 259 F.R.D. 437,
                                   4
                                       448 (N.D. Cal. 2009) (quoting Cal. Bus. & Prof. Code § 17200). Thus, “[v]iolation of almost any
                                   5
                                       federal, state, or local law may serve as the basis for a UCL claim.” Id. As discussed, some
                                   6
                                       portion of plaintiffs’ fraud claim survives summary judgment, and plaintiffs contend that they also
                                   7
                                       have a viable derivative UCL claim. Defendants, however, argue that plaintiffs seek a remedy that
                                   8
                                       is not available under the UCL.
                                   9
                                               “While the scope of conduct covered by the UCL is broad, its remedies are limited.”
                                  10
                                       Korea Supply Co. v. Lockheed Martin Corp., 29 Cal.4th 1134, 1144 (2003). Damages and non-
                                  11
                                       restitutionary disgorgement are not available under the UCL. Instead, plaintiffs generally are
                                  12
Northern District of California




                                       limited to injunctive relief and restitution. Id. at 1144-45. In the UCL context, an order for
 United States District Court




                                  13
                                       restitution is “one compelling a UCL defendant to return money obtained through an unfair
                                  14
                                       business practice to those persons in interest from whom the property was taken, that is, to persons
                                  15
                                       who had an ownership interest in the property or those claiming through that person.” Id. at 1144-
                                  16
                                       45 (internal quotations and citation omitted). By contrast, disgorgement is a broader remedy than
                                  17
                                       restitution. Id. at 1145. An order for disgorgement “may compel a defendant to surrender all
                                  18
                                       money obtained through an unfair business practice even though not all is to be restored to the
                                  19
                                       persons from whom it was obtained or those claiming under those persons.” Id. (internal
                                  20
                                       quotations and citation omitted). Under the UCL, however, disgorgement of money obtained
                                  21
                                       through an unfair business practice is an available remedy in a representative or individual action
                                  22
                                       only to the extent that it constitutes restitution. Id.
                                  23
                                               In discovery, SVGRP identified defendants’ unfair gains and SVGRP’s losses resulting
                                  24
                                       from defendants’ alleged unfair business practices as follows: “$700,000.00 per year in lost basis
                                  25
                                       for at least five years.” Dkt. No. 44-1 ¶ 2, Ex. A at 7:9-8:2. SVGRP similarly claimed
                                  26
                                       $700,000.00 in contract damages. Id. ¶ 2, Ex. A at 6:6-16. Concert stated that it “will suffer at
                                  27
                                       least $700,000.00 per year in damages for at least five years based on [Sowell Financial]’s use of
                                  28
                                                                                           27
                                   1   [Concert]’s program—Omniscient []” and that it suffers “at least $700,000.00 per year in damages

                                   2   for its lost book of business, and $150,000 per year in lost basis for at least five years.” Id. ¶ 3,

                                   3   Ex. B at 11:2-12:1.

                                   4          Citing Nat’l Rural Telecommunications Cooperative v. Directv, Inc., 319 F. Supp. 2d 1059

                                   5   (C.D. Cal. 2003), defendants argue that plaintiffs’ claimed UCL remedies actually are their

                                   6   claimed contract damages in disguise and therefore are not available under the UCL. However,

                                   7   only SVGRP has asserted a contract claim. Moreover, at least one court in this district has

                                   8   correctly observed that in Nat’l Rural Telecommunications Cooperative, the fact that a party

                                   9   requested the same amount in both restitution and damages was not dispositive. See John Muir

                                  10   Heath v. Global Excel Mgmt., No. C-14-04226 DMR, 2015 WL 1359154, at *4 (N.D. Cal., Mar.

                                  11   25, 2015). “Rather, the court . . . found that the remedy sought was not restitutionary, because it

                                  12   did not constitute the return of monies given, or funds in which the requesting party had an
Northern District of California
 United States District Court




                                  13   ownership interest.” Id.

                                  14          Korea Supply Co. v. Lockheed Martin Corp., 29 Cal.4th 1134 (2003) sets out two alternate

                                  15   tests for what constitutes restitution. In that case, the plaintiff (“KSC”) represented a Canadian

                                  16   company in its bid for a defense contract with the Korean government. If the contract was

                                  17   awarded to the Canadian company, KSC was to be paid a commission. After the contract was

                                  18   awarded to another company, allegedly as the result of bribes and sexual favors, KSC sued,

                                  19   asserting tort claims and under the UCL. The California Supreme Court held that KSC could not

                                  20   seek restitution under the UCL for its lost contingent commission because those were sums in

                                  21   which KSC had neither an ownership interest nor a vested interest:

                                  22                  The object of restitution is to restore the status quo by returning to the
                                                      plaintiff funds in which he or she has an ownership interest.
                                  23
                                                      The remedy sought by plaintiff in this case is not restitutionary
                                  24                  because plaintiff does not have an ownership interest in the money it
                                                      seeks to recover from defendants. First, it is clear that plaintiff is not
                                  25                  seeking the return of money or property that was once in its
                                                      possession. . . .. Any award that plaintiff would recover from
                                  26                  defendants would not be restitutionary as it would not replace any
                                                      money or property that defendants took directly from plaintiff.
                                  27
                                                      Further the relief sought by plaintiff is not restitutionary under an
                                  28                  alternate theory because plaintiff has no vested interest in the money
                                                                                          28
                                                      it seeks to recover. . . ..
                                   1

                                   2   29 Cal.4th at 1149. Because KSC had, at most, an “attenuated expectancy” in its contingent lost

                                   3   commission, those sums could not be recovered as restitution under the UCL. Id. at 1149-50.

                                   4          Here, plaintiffs cite no authority to the Court. Nor do they explain what they mean when

                                   5   they characterize some of the sums they seek as “lost basis.” And they apparently were unable to

                                   6   offer any explanation about that term in discovery. In deposition, Ms. Luna said that she had not

                                   7   heard that term before and did not know what it means. Dkt. No. 44-1 ¶ 5, Ex. D at 203:7-13. Mr.

                                   8   Schei also did not know what “lost basis” means. Id. ¶ 8, Ex. G at 73:13-14.

                                   9          With respect to SVGRP, it has not established the $700,000.00 it seeks is restitutionary.

                                  10   SVGRP gave no monies or property to defendants, and plaintiffs’ opposition brief suggests that

                                  11   the claimed $700,000.00 simply represents the benefit SVGRP expected to receive had the Master

                                  12   Agreement (assuming a valid and enforceable contract was even formed) remained in force for the
Northern District of California
 United States District Court




                                  13   full five-year term: “Plaintiffs do not need evidence from Defendants of the revenues they have

                                  14   received as a result of their wrongful conduct. The evidence is the financial arrangements with the

                                  15   former Concert Wealth advisors remained the same.” Dkt. No. 45 at ECF p. 11. In other words,

                                  16   SVGRP appears to base its recovery under the UCL on its theory that it was entitled to keep all of

                                  17   the profits (i.e., 100% of the fees not paid to the Advisors) generated by the Advisors’ accounts for

                                  18   the term of the Master Agreement. However, for the reasons discussed above, SVGRP failed to

                                  19   establish that that is what the parties agreed to do. And, in any event, “[c]ompensation for a lost

                                  20   business opportunity is a measure of damages and not restitution to the alleged victim. Korea

                                  21   Supply Co., 29 Cal.4th at 1151 (internal quotations and citation omitted); see also Nat’l Rural

                                  22   Telecommunications Cooperative, 319 F. Supp. 2d at 1080 (concluding that the plaintiffs did not

                                  23   raise a genuine issue of material fact that they had a vested interest in sums which simply

                                  24   represented “expectation damages for what they believe they would have obtained if [defendant]

                                  25   performed in accordance with [third-party] [a]greements.”). Defendants’ motion for summary

                                  26   judgment is granted as to SVGRP.

                                  27          For much the same reason, Concert’s claimed $700,000.00 in damages for five years based

                                  28   on Sowell Financial’s use of Omniscient is also not an available remedy under the UCL.
                                                                                        29
                                   1   Similarly, Concert’s claimed “$700,000.00 per year in damages for its lost book of business”

                                   2   simply represents the sums Concert expected to make from those assets under management, which

                                   3   were not Concert’s property and which Concert was required to transfer. Moreover, plaintiffs

                                   4   having provided absolutely no explanation for “lost basis” sums, defendants’ motion for summary

                                   5   judgment is granted as to Concert’s claimed $150,000 in “lost basis” damages.

                                   6          Defendants’ motion for summary judgment as to plaintiffs’ UCL claim is granted.

                                   7   IV.    CONCLUSION
                                   8          Based on the foregoing, defendants’ motion for summary judgment is:

                                   9              1. GRANTED with respect to SVGRP’s claim for breach of contract.

                                  10              2. GRANTED IN PART AND DENIED IN PART with respect to plaintiffs’ claim

                                  11                  for fraud.

                                  12              3. GRANTED with respect to plaintiffs’ claim for slander/libel.
Northern District of California
 United States District Court




                                  13              4. GRANTED with respect to plaintiffs’ UCL claim.

                                  14          The Court sets a further case management conference for March 19, 2019, 1:30 p.m. By

                                  15   March 12, 2019, the parties shall file a further Joint Case Management Statement. Along with the

                                  16   information normally required to be reported in that Statement, the parties shall include (1) their

                                  17   respective views regarding whether a settlement conference before a magistrate judge, or other

                                  18   ADR procedure, would facilitate resolution of this action, and if so, the proposed timing of any

                                  19   such conference or procedure; and (2) proposed dates for a Final Pretrial Conference and trial.

                                  20          IT IS SO ORDERED.

                                  21   Dated: February 15, 2019

                                  22

                                  23
                                                                                                    VIRGINIA K. DEMARCHI
                                  24                                                                United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28
                                                                                        30
